DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are subject under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-9, 12, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (WO2017/045095 A1 )

Regarding claim 1, Liu teaches a computer-implemented method for used by a ring node N belonging to a ring (See page 4 lines 18-19, 23-24 “According to a first aspect of the present invention there is provided a method of routing packets in a network having a ring topology…. The method is performed by a router operative to perform segment routing”), the computer-implemented method comprising:
a)    configuring two ring node segment identifiers (Ring-SIDs) on the ring node (see page 7 line 17-18 “the nodes of the ring network use the direction segment identifiers to forward, 104, the received traffic, 102, in the ring”; see page 7 lines 12-13 “In this document SID (C’) identifies a clockwise direction in the ring and SID (C”) identifies a counter clockwise direction in the ring.”)[ SID (C’) identifying a clockwise direction  and SID (C”) identifying a counter clockwise direction are interpreted as two segment identifiers (Ring-SIDs)], wherein a first of the two Ring-SIDs (CW-Ring-SID) is to reach N in a clockwise direction on the ring and a second of the two Ring-SIDs (AC- Ring-SID) is to reach N in an anti-clockwise direction on the ring see page 7 lines 6-8 “In the following step the router sends, 104, the packet with the segment stack to a destination node along the ring network based on the direction segment identifier”; see page 7 line 17-18 “the nodes of the ring network use the direction segment identifiers to forward, 104, the received traffic, 102, in the ring”; see page 7 lines 12-13 “In this document SID (C’) identifies a clockwise direction in the ring and SID (C”) identifies a counter clockwise direction in the ring.”);, and wherein the CW-Ring-SID and AC- Ring-SID are unique within a source packet routing in networking (SPRING) domain including the ring (see page 7 lines 12-13 “In this document SID (C’) identifies a clockwise direction in the ring and SID (C”) identifies a counter clockwise direction in the ring.”; see page 4 lines 24-27 “The method is performed by a router operative to perform segment routing based on the segment stack associated with the packet. According to a second aspect ofthe present invention there is provided a router for routing packets in a network having a ring topology.)[ C’ is interpreted to be unique ID  for clock wise direction and C’’ is interpreted to be unique ID  for anti (counter)-clock, where segment routing is knowns as SPRING] ;
(See page 11 lines 14-16 “The first node  in Ring 1 is node a which forwards packets with the following SIDs appended: (C’,c), (C”, h), (VPN)”)[  on page 7 lines 12-13 describes (C’) is a clockwise direction SID in the ring and (C”) identifies a counter clockwise direction SID in the ring]; and
c)    advertising the message, via an interior gateway protocol (see page 9 line 15-16 “using Interior Gateway Protocol -Segment Routing, IGP-SR”), for receipt by other ring nodes (see page 8 lines 25-27 “The packet travels via intermediate nodes”) belonging to the ring such that (1) a clockwise multipoint-to-point path (CWP) is defined such that every other one of the ring nodes belonging to the ring can be an ingress for the CWP and such that only the node is an egress for the CWP (see page 8 lines 23-27 “a packet travels from node A and it comprises two labels: .. the other is the direction SID (C’).. The packet travels via intermediate nodes B-C-D-E to a border node Z1. Each of the intermediate nodes B, C, D, E swaps the (C’) SID and replaces it with identical (C’) SID.”)[ intermediate nodes are interpreted as ingress nodes and the border node is interpreted as egress node and C’ shows it’s a clockwise path] and (2) an anti-clockwise multipoint-to-point path (ACP) is defined such that every other one of the ring nodes belonging to the ring can be an ingress for the ACP and such that only the node is an egress for the ACP. (See page 12 “a repair path 1406 that can be used in case egress node in Ring 1 fails (i.e. if node e fails) …. forward the packet in the opposite direction, 1412. In this case (C’) has been replaced with (C”) and the packet is forwarded in Ring 1 in a counter clockwise direction until it reaches a border node (i.e. node c) ”; fig 14 shows ring 1 includes intermediate nodes a, b in ring 1 to reach border node c )[ C’’ shows counter clock wise path to the border node, border node is interpreted as egress node and a, b are interpreted as ingress nodes].

Regarding claim 15, Liu teaches a node assigned to a ring comprising a subset of n nodes {R±,    0 <= i < n}(See page 4 lines 18-19, 23-24 “According to a first aspect of the present invention there is provided a method of routing packets in a network having a ring topology…. The method is performed by a router operative to perform segment routing”), wherein a direction from node R± to R±+i is defined as "clockwise" (CW) and the reverse direction is defined as "anti-clockwise" (AC) (see page 7 line 17-18 “the nodes of the ring network use the direction segment identifiers to forward, 104, the received traffic, 102, in the ring”; see page 7 lines 12-13 “In this document SID (C’) identifies a clockwise direction in the ring and SID (C”) identifies a counter clockwise direction in the ring.”)[ SID (C’) identifying a clockwise direction  and SID (C”) identifying a counter clockwise direction are interpreted as two segment identifiers (Ring-SIDs)],, the node comprising:
a)    a control component configured to perform the method of claim 1 (See page 15 lines 24 “If the router 500 is an intermediate node in the ring network”) ;
b)    a storage medium for storing a label forwarding information base (LFIB) (See page 15 “to program said produced direction segment identifier in its own Label Forwarding Information Base.”)[ information base is interpreted as storage or table to program/ save entries]; and
(see page 8 lines 4-5“By looking at the top label of the received labeled packet and the corresponding entry in the LFIB, the LSR knows how to forward the packet.”)

Regarding claim 16, Liu teaches a ring comprising a subset of n nodes {R±,
0 <= i < n}, wherein a direction from node R± to R±+i is defined as "clockwise" (CW) and the reverse direction is defined as "anti-clockwise" (AC), and wherein each of the n nodes includes (see page 7 line 17-18 “the nodes of the ring network use the direction segment identifiers to forward, 104, the received traffic, 102, in the ring”; see page 7 lines 12-13 “In this document SID (C’) identifies a clockwise direction in the ring and SID (C”) identifies a counter clockwise direction in the ring.”)[ SID (C’) identifying a clockwise direction  and SID (C”) identifying a counter clockwise direction are interpreted as two segment identifiers (Ring-SIDs)],: a) a non-transitory computer-readable storage medium storing
1)    a Ring ID (RID) associated with the ring(see page 7 line 17-18 “the nodes of the ring network use the direction segment identifiers to forward, 104, the received traffic, 102, in the ring”; see page 7 lines 12-13 “In this document SID (C’) identifies a clockwise direction in the ring and SID (C”) identifies a counter clockwise direction in the ring.”)[ SID (C’) identifying a clockwise direction  and SID (C”) identifying a counter clockwise direction are interpreted as two segment identifiers (Ring-SIDs)],
 see page 7 lines 6-8 “In the following step the router sends, 104, the packet with the segment stack to a destination node along the ring network based on the direction segment identifier”; see page 7 line 17-18 “the nodes of the ring network use the direction segment identifiers to forward, 104, the received traffic, 102, in the ring”; see page 7 lines 12-13 “In this document SID (C’) identifies a clockwise direction in the ring and SID (C”) identifies a counter clockwise direction in the ring.”); and wherein the CW-Ring-SID and AC- Ring-SID are unique within a source packet routing in networking (SPRING) domain including the ring (see page 7 lines 12-13 “In this document SID (C’) identifies a clockwise direction in the ring and SID (C”) identifies a counter clockwise direction in the ring.”; see page 4 lines 24-27 “The method is performed by a router operative to perform segment routing based on the segment stack associated with the packet. According to a second aspect ofthe present invention there is provided a router for routing packets in a network having a ring topology.)[ C’ is interpreted to be unique ID  for clock wise direction and C’’ is interpreted to be unique ID  for anti (counter)-clock, where segment routing is knowns as SPRING]; and 
3)    a label forwarding information base (LFIB) including, for each of the other nodes of the ring (See page 15 line 15-17 “The controller 501, 502, 504 is operative to produce the direction segment identifier using the direction of routing in the ring network and to program said produced direction segment identifier in its own Label Forwarding Information Base.”),
 see page 2 lines 21-22 “In segment routing, the anchor nodes, adjacencies and the destination node are denoted by the node SID and adjacency SID”; see page 9 lines 18-20“The direction SID oftype 2 is programmed in a Label Forwarding Information Base (LFIB) on each node in the same way as the direction SID of type 1.”) and (ii) a next hop set to a ring node belonging to the ring and being adjacent and clockwise to the node, (See page 2 lines 17-19 “A segment routing -traffic engineering, SR-TE, path (i.e. explicit path) is described by a list of intermediate anchor nodes, anchor adjacencies, and the destination node.”) and
- a second entry including (i) the Node-SID associated with the other node of the ring, or an MPLS label derived from the Node-SID, see page 2 lines 21-22 “In segment routing, the anchor nodes, adjacencies and the destination node are denoted by the node SID and adjacency SID”; see page 9 lines 18-20“The direction SID oftype 2 is programmed in a Label Forwarding Information Base (LFIB) on each node in the same way as the direction SID of type 1.”),, and
and (ii) a next hop set to a ring node belonging to the ring and being adjacent and anti-clockwise to the node, (See page 2 lines 17-19 “A segment routing -traffic engineering, SR-TE, path (i.e. explicit path) is described by a list of intermediate anchor nodes, anchor adjacencies, and the destination node.”)
wherein one of the first and second LFIB entries is identified as a primary, and the other of the first and second LFIB entries is identified as a backup See page 12 “a repair path 1406 that can be used in case egress node in Ring 1 fails (i.e. if node e fails) …. forward the packet in the opposite direction, 1412. In this case (C’) has been replaced with (C”) and the packet is forwarded in Ring 1 in a counter clockwise direction until it reaches a border node (i.e. node c) ”; fig 14 shows ring 1 includes intermediate nodes a, b in ring 1 to reach border node c )[ C’’ shows counter clock wise path to the border node, border node is interpreted as egress node and a, b are interpreted as ingress nodes]; and
b)    a packet forwarding component configured to use entries in the LFIB to forward a labeled packet to an egress node on the ring. “By looking at the top label of the received labeled packet and the corresponding entry in the LFIB, the LSR knows how to forward the packet.”)

Regarding claim 2, Liu teaches further comprising: d)  receiving, by the node, a message including another one of the ring node's CW-Ring-SID and AC-Ring-SID(See page 11 lines 14-16 “The first node  in Ring 1 is node a which forwards packets with the following SIDs appended: (C’,c), (C”, h), (VPN)”)[  on page 7 lines 12-13 describes (C’) is a clockwise direction SID in the ring and (C”) identifies a counter clockwise direction SID in the ring];;
e)    generating and storing, a first label forwarding information base (LFIB) entry  (See page 15 line 15-17 “The controller 501, 502, 504 is operative to produce the direction segment identifier using the direction of routing in the ring network and to program said produced direction segment identifier in its own Label Forwarding Information Base.”) including
see page 2 lines 21-22 “In segment routing, the anchor nodes, adjacencies and the destination node are denoted by the node SID and adjacency SID”; see page 9 lines 18-20“The direction SID oftype 2 is programmed in a Label Forwarding Information Base (LFIB) on each node in the same way as the direction SID of type 1.”),
 2)    a next hop set to a ring node belonging to the ring and being adjacent and clockwise to the ring node (See page 2 lines 17-19 “A segment routing -traffic engineering, SR-TE, path (i.e. explicit path) is described by a list of intermediate anchor nodes, anchor adjacencies, and the destination node.”)  and 
f)    generating and storing, a second LFIB entry including (See page 16 lines 11-13 “The controller 501, 502, 504 is further operative to program said produced direction segment identifier of type 2 in a Label Forwarding Information Base of the router 500.”) 
   1)    the Node-SID associated with the other one of the ring nodes, or a multiprotocol label switching (MPLS) label derived from the Node-SID(see page 2 lines 21-22 “In segment routing, the anchor nodes, adjacencies and the destination node are denoted by the node SID and adjacency SID”; see page 9 lines 18-20“The direction SID oftype 2 is programmed in a Label Forwarding Information Base (LFIB) on each node in the same way as the direction SID of type 1.”),, and
  2)    a next hop set to a ring node belonging to the ring and being adjacent and anti-clockwise to the ring node, (See page 2 lines 17-19 “A segment routing -traffic engineering, SR-TE, path (i.e. explicit path) is described by a list of intermediate anchor nodes, anchor adjacencies, and the destination node.”)
wherein one of the first and second LFIB entries is identified as a primary, and the other of the first and second LFIB entries is identified as a backup. (S see page 9 lines 18-20“The direction SID oftype 2 is programmed in a Label Forwarding Information Base (LFIB) on each node in the same way as the direction SID of type 1.”; see page 12 lines 16-21 “a repair path 1406 that can be used in case egress node in Ring 1 fails (i.e. if node e fails). As can be seen in Fig. 14 and as was discussed earlier when node a detects a failure of node e node a performs a swap operation and replaces the topmost SID in the stack with a SID instructing to forward the packet in the opposite direction, 1412. In this case (C’) has been replaced with (C”) and the packet is forwarded in Ring 1 in a counter clockwise direction until it reaches a border node (i.e node c)”)[ since counter clockwise direction forwarding is take place after a node failure, it implies it is a backup ]

Regarding claim 6, Liu teaches wherein the act of configuring the CW-Ring-SID and the AC-Ring-SID is performed by a Path Computation Element Communication Protocol (PCEP) server (See page 3 lines 24-25 “Typically end-to-end explicit paths are set up either by a PCE (Path Computation 25 Engine) or administrative configuration.”)

Regarding claim 7, Liu teaches wherein the message including the ring node's CW-Ring-SID and AC-Ring-SID further includes information for identifying an algorithm  see page 8 “The LSR determines what label operation needs to be performed— swap, push, or pop—and what the next hop is to which the packet needs to be forwarded.”)

Regarding claim 8, Liu teaches wherein the algorithm used to derive a next hop to reach the ring node specifies the use of a specified one of a CW next hop and an AC next hop. (see page 8 “The LSR determines what label operation needs to be performed— swap, push, or pop—and what the next hop is to which the packet needs to be forwarded.”)

Regarding claim 9, Liu teaches wherein the message is advertised by flooding it over an interior gateway protocol (IGP) domain. (See page 1 lines 13-17 “the ingress node inserts in the packet header an ordered list of instructions, called segments…Segment is an identifier for various instructions and it can identify a service, an IGP-based”).

Regarding Claim 12,  Liu teaches each of the ring node's CW-Ring-SID and AC-Ring-SID included in the message is expressed as a label value. (“The reference to swap and pop actions performed on Segment Identifiers are equivalent to actions performed on MPLS labels. In Segment Routing a label equals to a segment identifier in case data plane is MPLS.”)


(see page 8 lines 23-27 “a packet travels from node A and it comprises two labels: .. the other is the direction SID (C’).. The packet travels via intermediate nodes B-C-D-E to a border node Z1. Each of the intermediate nodes B, C, D, E swaps the (C’) SID and replaces it with identical (C’) SID.”)[ intermediate nodes are interpreted as ingress nodes and the border node is interpreted as egress node and C’ shows it’s a clockwise path], and (2) an anti-clockwise multipoint-to-point path (ACP) is defined such that every one of the ring nodes, including the ring node itself, belonging to the ring can be an ingress for the ACP and such that only the node is an egress for the ACP. (See page 12 “a repair path 1406 that can be used in case egress node in Ring 1 fails (i.e. if node e fails) …. forward the packet in the opposite direction, 1412. In this case (C’) has been replaced with (C”) and the packet is forwarded in Ring 1 in a counter clockwise direction until it reaches a border node (i.e. node c) ”; fig 14 shows ring 1 includes intermediate nodes a, b in ring 1 to reach border node c )[ C’’ shows counter clock wise path to the border node, border node is interpreted as egress node and a, b are interpreted as ingress nodes]

Regarding claim 17, Liu teaches wherein each of the n nodes further includes:
 (See page 1 lines 13-17 “the ingress node inserts in the packet header an ordered list of instructions, called segments…Segment is an identifier for various instructions and it can identify a service, an IGP-based”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.        Claims 3, 4, 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO2017/045095) in view of Kini (US 2015/0326675 A1).


Kini  (US 2015/0326675A1) teaches wherein the MPLS label is derived from the Node-SID using a minimum or maximum value from a segment routing global block (SRGB) defining a range of label values. (See para 0003 “SR-MPLS uses MPLS labels as SIDs and they are allocated from a global block, herein referred to as Segment Routing Global Block (SRGB).”; see para 0005 “mapping the plurality of indexes of the SRGB to the plurality of corresponding SIDs of the first set of LsBs”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the MPLS label is derived from the Node-SID using a minimum or maximum value from a segment routing global block (SRGB) defining a range of label values in the system of Liu. The motivation is to allocate SIDs. (Kini: see para 0004).

Regarding claim 4, Liu doesn’t teach the act of configuring the CW-Ring-SID and the AC-Ring-SID is performed by a segment routing mapping server (SRMS) using a reserved block of Ring-SID indices.
Kini teaches wherein the act of configuring the CW-Ring-SID and the AC-Ring-SID is performed by a segment routing mapping server (SRMS) using a reserved block of Ring-SID indices. (see para 0044 “SID mapper 111 is responsible for mapping indexes to the SIDs of LsBs 115-116. FIG. 2 illustrates pseudo code 200 for mapping indexes to the SIDs…. Using logic similar to pseudo code 200, SID mapper 111 performs index to SID mapping by determining that, based on the start index (i.e., 1,000) and range (i.e., 20) of LsB 115, SIDs 1,000-1,019 map to indexes 0-19. Further, based on the start index (i.e., 5,000) and range (i.e., 80) of LsB 116, SID mapper 111 determines that SIDs 5,000-5,080 map to indexes 20-99.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine wherein the act of configuring the CW-Ring-SID and the AC-Ring-SID is performed by a segment routing mapping server (SRMS) using a reserved block of Ring-SID indices in the system of Liu. The motivation is to allocate SIDs. (Kini: see para 0004).

Regarding claim 10, Liu doesn’t teach wherein the message is advertised within an explicit prefix type-length-value (TLV) interior gateway protocol (IGP) advertisement.
	Kini teaches the message is advertised within an explicit prefix type-length-value (TLV) interior gateway protocol (IGP) advertisement (see para 0062 “the advertisement message includes an SID/Label Sub -TLV such as the SID.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the message is advertised within an explicit prefix type-length-value (TLV) interior gateway protocol (IGP) advertisement in the system of Liu. The motivation is to allocate SIDs. (Kini: see para 0004).


	Kini teaches wherein the message is advertised within a SID/label binding type-length-value (TLV) interior gateway protocol (IGP) advertisement. (see para 0062 “the advertisement message includes an SID/Label Sub -TLV such as the SID.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the message is advertised within a SID/label binding type-length-value (TLV) interior gateway protocol (IGP) advertisement in the system of Liu. The motivation is to allocate SIDs. (Kini: see para 0004).

Regarding claim 13, Liu doesn’t teach wherein each of the ring node's CW-Ring-SID and AC-Ring-SID included in the message is expressed as an index defining an offset from one of a start or end of a predefined segment routing global block (SRGB) of labels. 
Kini teaches wherein each of the ring node's CW-Ring-SID and AC-Ring-SID included in the message is expressed as an index defining an offset from one of a start or end of a predefined segment routing global block (SRGB) of labels. (see para 0044 “SID mapper 111 is responsible for mapping indexes to the SIDs of LsBs 115-116. FIG. 2 illustrates pseudo code 200 for mapping indexes to the SIDs…. Using logic similar to pseudo code 200, SID mapper 111 performs index to SID mapping by determining that, based on the start index (i.e., 1,000) and range (i.e., 20) of LsB 115, SIDs 1,000-1,019 map to indexes 0-19. Further, based on the start index (i.e., 5,000) and range (i.e., 80) of LsB 116, SID mapper 111 determines that SIDs 5,000-5,080 map to indexes 20-99.”) 
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine each of the ring node's CW-Ring-SID and AC-Ring-SID included in the message is expressed as an index defining an offset from one of a start or end of a predefined segment routing global block (SRGB) of labels in the system of Liu. The motivation is to allocate SIDs. (Kini: see para 0004).

8.        Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2017/045095) in view of Biswas (US 7624195 B1)

Regarding claim 5, Liu doesn’t teach wherein the act of configuring the CW-Ring-SID and the AC-Ring-SID is performed by a Dynamic Host Configuration Protocol (DHCP) server.
Biswas teaches wherein the act of configuring the CW-Ring-SID and the AC-Ring-SID is performed by a Dynamic Host Configuration Protocol (DHCP) server. (see col 5 lines 19-22, 29-31 “a DHCP server as a host that provides initialization parameters through DHCP. Essentially, a DHCP server allows IP addresses to be dynamically assigned to devices on a network… The inside address is generally assigned using DHCP and the GAPP/RAPID server is responsible for assigning outside addresses and/or port-ranges.”; see col 6 lines 61-64 “When packets enter an MPLS-based network, label edge routers (LERs) give them an identifier called a label. These labels not only contain information based on the routing table entry (e.g., destination, bandwidth, delay, and other metrics), but also refer to the IP header field, Layer 4 socket number information, and differentiated service”) [ IP address provided by DHCP is interpreted as SID in routing network]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine wherein the act of configuring the CW-Ring-SID and the AC-Ring-SID is performed by a Dynamic Host configuration Protocol (DHCP) server in the system of Liu. The motivation is to dynamically assign ID addresses to devices. ( Biswas: see col 5 lines 21-22)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PAMIT KAUR/Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416